MORRISON, Presiding Judge.
*184The offense is murder; the punishment, five years.
In view of our disposition of this appeal, a recitation of the facts will not be deemed necessary other than to observe that, according to the state’s witnesses the deceased cursed the appellant as he passed in an automobile, and the issue of self defense was closely contested.
Bill of Exception No. 1 recites that, after the jury had been selected and as they were preparing to leave the courtroom for the noon meal, the learned trial judge, among other admonitory instructions, told them the following: “The law provides that you must remain together. * * * If you separate our work is for nothing, and we will have to grant a new trial * * * .”
The appellant promptly objected that this constituted a comment on the fact that the accused might be convicted. Following this, the court stated that he did not know what the facts or the evidence would be, but failed to instruct the jury not to consider the admonition above complained of.
This is not a question of first impression. In Johnson v. State, 67 Texas Cr. Rep. 441, 149 S.W. 165 (1912), this court said:
“* * * when after they were sworn and impaneled, at adjournment time, the court instructed the jury they must not separate, for, if-they did do so, ‘it would force him to grant a new trial.’ This was improper, and the objections of appellant thereto under the circumstances of this case seem to be well founded.”
In Mahaney v. State, 95 Texas Cr. Rep. 443, 254 S.W. 946 (1923), this court, speaking through Presiding Judge Morrow, said:
“Just before the jury retired for lunch the court verbally gave to them this instruction:
“ ‘Gentlemen of the Jury: You must not separate, and you must stay together. The Court of Criminal Appeals has held that you must stay together, and unless you do the court will have to give a new trial.’
“An exception was reserved to this at the time. Complaint *185is made that this instruction was violative of the statute which prohibits the trial judge, ‘at any stage of the proceedings, previous to the return of the verdict, from making any remark calculated to convey to the jury his opinion of the case.’ The statute (Article 740,. C.C.P.), forbids any verbal instructions in a felony case. Article 787, C.C.P., forbids any remark by the trial court, verbal or written, which conveys to the jury his opinion of the case. The inhibition against a verbal charge is not violated by a verbal admonition to the jury to the effect that the law forbids a separation before verdict. It is feared that in the instant case the learned trial judge, in admonishing the jury, made an unhappy choice of language. One with the intelligence and information which is supposed to characterize a juror acceptable to both the state and appellant would know that it was only in case of a verdict of guilty that a new trial could be granted. The remark of the court that, if they separated, he would have to grant a new trial, was at least susceptible of the interpretation by the jury that, in the opinion of the court, the verdict would be ‘guilty.’ ”
Soon thereafter in Ables v. State, 103 Texas Cr. Rep. 456, 281 S.W. 858 (1926), this court said:
“Bill No. 1 reveals that, after the jury had been impaneled and sworn, and as they were about to retire from the courtroom at noon in custody of the sheriff, the court instructed them thus:
“ ‘Gentlemen of the jury, you must not separate during the trial of this case. If you separate, your verdict will be a nullity, and void, and I will have to set it aside, and give the defendant a new trial, and what you have rendered in this case will be void.’
“It is believed in the present case that the language of the court used in admonishing the jury against separation is not well chosen and that it may have been construed by the jury as indicative that the trial judge entertained an opinion adverse to the appellant’s case * * * .”
Recently in our original opinion in Sheffield v. State, 165 Texas Cr. Rep. 854, 807 S. W.2d 100, approved by a unanimous court, we said:
“The trial court’s remark to the jury to the effect that if they separated ‘it could cause reversible error in the case which we hope won’t happen,’ was serious error and one which con*186stitutes ground for reversal. Mahaney v. State, 254 S.W. 946, and Ables v. State, 281 S.W. 858.”
In view of the record before us, we are forced to the conclusion that reversible error was reflected by the comment of the trial judge.
The judgment is reversed and the cause remanded.